Case 13-29580        Doc 60     Filed 10/30/18     Entered 10/30/18 14:42:50          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 29580
         Lucy Juanita Young

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/25/2013.

         2) The plan was confirmed on 12/02/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/02/2013.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 06/07/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $82,544.06.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-29580            Doc 60    Filed 10/30/18    Entered 10/30/18 14:42:50                Desc         Page 2
                                                    of 4



 Receipts:

          Total paid by or on behalf of the debtor              $32,567.00
          Less amount refunded to debtor                         $1,099.84

 NET RECEIPTS:                                                                                    $31,467.16


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,500.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,271.01
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,771.01

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
 Amexdsnb                          Unsecured      6,513.00            NA              NA            0.00       0.00
 Bank Of America N A               Secured              NA    108,950.50       108,950.50           0.00       0.00
 Capital One                       Unsecured      1,031.00            NA              NA            0.00       0.00
 CarMax Auto Finance               Secured       15,405.00     15,260.77        15,260.77     13,699.16     979.57
 Chase                             Unsecured      9,707.00            NA              NA            0.00       0.00
 Chase-Cha                         Unsecured     10,724.00            NA              NA            0.00       0.00
 Chicago Municipal Employees CU    Unsecured     10,019.00            NA              NA            0.00       0.00
 CITI                              Unsecured     13,101.00            NA              NA            0.00       0.00
 Department Stores National Bank   Unsecured      1,829.00       1,891.53        1,891.53        539.79        0.00
 Department Stores National Bank   Unsecured      3,849.00       6,219.42        6,219.42      1,767.87        0.00
 Department Stores National Bank   Unsecured           0.00      4,259.26        4,259.26      1,210.69        0.00
 Gecrb/Amazon                      Unsecured         180.00           NA              NA            0.00       0.00
 Gettington                        Unsecured           0.00        177.77          177.77          50.73       0.00
 Jefferson Capital Systems LLC     Unsecured      1,902.00       1,964.92        1,964.92        560.73        0.00
 Monroe & Main                     Unsecured         449.00        476.34          476.34        135.93        0.00
 Nordstrom                         Unsecured      1,072.00            NA              NA            0.00       0.00
 NTB/CBNA                          Unsecured          30.00           NA              NA            0.00       0.00
 Palisades Collection LLC          Unsecured           0.00        585.52          585.52        167.09        0.00
 Portfolio Recovery Associates     Unsecured      1,016.00       1,064.52        1,064.52        303.78        0.00
 Portfolio Recovery Associates     Unsecured      2,596.00       2,654.10        2,654.10        757.40        0.00
 Portfolio Recovery Associates     Unsecured      2,423.00       2,369.08        2,369.08        676.06        0.00
 Portfolio Recovery Associates     Unsecured         460.00        867.64          867.64        247.60        0.00
 Portfolio Recovery Associates     Unsecured      1,949.00       2,012.59        2,012.59        574.33        0.00
 Portfolio Recovery Associates     Unsecured         365.00        485.67          485.67        138.60        0.00
 Portfolio Recovery Associates     Unsecured      3,950.00       4,041.61        4,041.61      1,148.83        0.00
 Portfolio Recovery Associates     Unsecured      3,973.00       4,008.04        4,008.04      1,139.29        0.00
 Quantum3 Group                    Unsecured         727.00        720.59          720.59        205.63        0.00
 Quantum3 Group                    Unsecured         976.00      1,089.44        1,089.44        310.89        0.00
 Quantum3 Group                    Unsecured         353.00        205.01          205.01          58.50       0.00
 Quantum3 Group                    Unsecured      1,428.00       2,079.42        2,079.42        593.40        0.00
 Quantum3 Group                    Unsecured         492.00        179.72          179.72          51.29       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-29580             Doc 60   Filed 10/30/18    Entered 10/30/18 14:42:50               Desc         Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal        Int.
 Name                                  Class   Scheduled      Asserted      Allowed         Paid           Paid
 Quantum3 Group                    Unsecured      2,090.00       2,134.77      2,134.77        609.20          0.00
 Quantum3 Group                    Unsecured           0.00        702.33        702.33        200.42          0.00
 Specialized Loan Servicing LLC    Secured             0.00    13,659.16     13,659.16            0.00         0.00
 TD Bank USA NA                    Unsecured      1,933.00       1,995.19      1,995.19        569.37          0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                  $122,609.66              $0.00                    $0.00
       Mortgage Arrearage                                      $0.00              $0.00                    $0.00
       Debt Secured by Vehicle                            $15,260.77         $13,699.16                  $979.57
       All Other Secured                                       $0.00              $0.00                    $0.00
 TOTAL SECURED:                                          $137,870.43         $13,699.16                  $979.57

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                $0.00                 $0.00
        Domestic Support Ongoing                                $0.00                $0.00                 $0.00
        All Other Priority                                      $0.00                $0.00                 $0.00
 TOTAL PRIORITY:                                                $0.00                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                              $42,184.48         $12,017.42                    $0.00


 Disbursements:

           Expenses of Administration                           $4,771.01
           Disbursements to Creditors                          $26,696.15

 TOTAL DISBURSEMENTS :                                                                          $31,467.16




UST Form 101-13-FR-S (9/1/2009)
Case 13-29580        Doc 60      Filed 10/30/18     Entered 10/30/18 14:42:50            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
